Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 8/23/2021 is acknowledged.

Examiner’s Comment
Examiner requires clarification to some of the 112 issues, particularly those pertaining to claim 1 regarding the main control unit and the control module.  Examiner’s best guess considers the best prior art of record to be Turner (see below).  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 8, “the pipe” should be “the pipe to be washed”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  on line 2, “the pipe” should be “the pipe to be washed”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  on line 3, “the outlets” should be “the outlets of the control modules”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure maintaining units” in claim 3, “nitrogen dispersion device” in claim 6, and “foreign substance collecting device” in claim 7.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “pressure maintaining units” in claim 3 under 112(f) interpretation to correspond with the following structure: a pressure-reducing valve (see Applicant’s specification, [0048]).  

Examiner has interpreted “nitrogen dispersion device” in claim 6 under 112(f) interpretation to correspond with the following structure: a pipe/conduit with an enlarged diameter (see Applicant’s specification, [0057]). 

Examiner has interpreted “foreign substance collecting device” in claim 7 under 112(f) interpretation to correspond with the following structure: a filter (see Applicant’s specification, [0057]).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 5 recites “the display units further display pressure inside the pipe”, but Applicant has not provided direction on how the pressure within the pipe to be washed (an object-to-be-worked upon) is measured.  
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as the Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;

(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of how the pressure is actually measured.  Applicant describes pressure gauges (see Figures 2-3, pipe pressure gauges 26c.  specification, [0045]), which would have the display capability, but the pressure would need to be measured within the pipe to be washed (an intended application/object-to-be-worked upon, which is external to the water pipe cleaning system unlike the other pressures being measured by gauges 26a & 26b), and Applicant does not appear to describe any kind of sensor/transducer with which to be applied to the pipe. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-pressure nitrogen" in claims 1-2, & 4 is a relative term which renders the claim indefinite.  The term "high-pressure nitrogen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Examiner considers rephrasing to “pressurized nitrogen” would obviate the issue.  
Claim 1 recites “the main control unit is configured such that control modules are stacked on one another”. Examiner is not clear to this limitation.  Does the main control unit actually comprise of the control modules?  Is the main control unit simply configured to accommodate stacked control modules?  Clarification required.  
Claim 1 recites “each of the control modules is configured such that the nitrogen pressure vessels are connected together in parallel”.  Examiner has reviewed Applicant’s disclosure and it appears only the nitrogen pressure vessels associated with each control module would be connected in parallel (see Applicant’s Figures 2-4, inlets 23, outlets 29).  The claim language does not appear to confine the nitrogen pressure vessels to only that of each control module.  
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites control modules which are “configured such that the nitrogen pressure vessels are connected together in parallel”, but claim 1 appears to only assign the control modules as being outlet in the last line of the claim.  This does not appear to recite sufficient structure for what achieves the recited functionality of the control module.  Examiner cannot apply 112(f) interpretation due to the assignment of the outlet.   
Claim 1 recites “each of the control modules has an individual outlet” on line 13, but aren’t the outlets of the control modules the same structural feature/overlapping with “an outlet of the main control unit” already introduced on line 5 of claim 1?  Wouldn’t these both pertain to Applicant’s outlets 29 (see Applicant’s Figures 2-3, outlets 29).  The claim language appears to recite them as being distinct (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Applicant may either clarify or amend the claim language.  
Claim 2 recites “a casing”, but Applicant’s disclosure appears to use a “shared” single casing (see Applicant’s Figure 4, casing 21.  [0042]-[0043])
Claim 2 recites “an outlet”, but claim 1 already assigns “an individual outlet” to the control module(s).  
Claim 5 recites “the pipe”, but claim 1 introduces “a pipe to be washed”, and claim 2 introduces “a main pipe”.  The same issue applies to claim 8 on lines 1 & 3.  For examination purposes, Examiner interprets “the pipe” mean “the pipe to be washed”.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 5 recites a display unit for displaying pressure inside the pipe (an intended application/object-to-be-worked upon, which is external of the water pipe cleaning system), but Applicant does not detail how this would be measured.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 5660201) in view of Begleiter (US 3643677).
Turner teaches a multiple source/multiple target fluid transfer apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A water pipe cleaning system using high-pressure nitrogen, the system comprising: 
nitrogen pressure vessels containing high-pressure nitrogen therein (see Figures 1-4, nitrogen gas source 48); 
a main control unit gathering the high-pressure nitrogen from the nitrogen pressure vessels connected to each other in parallel and controlling pressure of the supplied high-pressure nitrogen (see Figures 1-4, apparatus 10); 
a feed piping device connected to an outlet of the main control unit and connected to an inlet of a pipe to be washed (see Figures 1-4, fluid target conduits 26-28, manifold 36, three-way valve 60, fourth branch 64, inlets E-H).  Examiner interprets three-way valve 60 as an outlet of the main control unit.  Examiner interprets the fluid target conduits 26-28 forming manifold 36 in conjunction with fourth branch 64 as constituting the feed piping device; and 
a discharge piping device connected to an outlet of the pipe to be washed and connected to a nitrogen discharging portion to discharge nitrogen discharged from the pipe to the outside (see Figures 1-4, container 20.  refer to piping thereof).  Examiner notes that the connections are an intended use/application thereof, 
wherein the main control unit is configured such that control modules are stacked on one another (refer to 112(b) rejection).  Examiner also refers below to duplication of parts, 
each of the control modules is configured such that the nitrogen pressure vessels are connected together in parallel (refer to 112(b) rejections), and 
each of the control modules has an individual outlet (refer to 112(b) rejection regarding omission essential elements and correspondence issues regarding the outlet of the main control unit). 

Turner does not teach multiple nitrogen pressure vessels connected in parallel, 

Regarding the number of nitrogen tanks, Examiner considers this to be an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”), and refers to Begleiter, who teaches using two or tanks to store gas under pressure in parallel such that feeding from another tank can occur once one tank has been exhausted (see Begleiter’s Figure 1, tanks 11 & 12, supply conduit 17, pressure-regulating valves 24 & 41, gauge 40.  Column 1, lines 1-15).  Examiner considers Begleiter’s supply conduit 17 (e.g. merged conduit) could then feed into Turner’s valve 50 similar to Turner’s purge gas conduit 47.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner and more particularly to include a plurality of nitrogen tanks because said modification is an obvious duplication of parts and connecting them in parallel would allow feeding from one tank to occur once the other is exhausted as taught by Begleiter.

Regarding the stacking, Examiner requires clarification but considers this to be an obvious duplication of parts of Turner’s apparatus 10.  Each apparatus 10 can read on a control module, and having a plurality of apparatus 10 can be stacked one above another (e.g. on a shelf-like support structure).

For Claim 2:
The system of claim 1, wherein the control modules constituting the main control unit include: 
a casing having a setting space therein (see Turner’s Figures 1-4, apparatus 10, lines 12a-12c, base frame 76.  Column 5, lines 13-15).  The apparatus 10 further has a covering frame not depicted but would be expected to cover base frame 76 and components placed thereon; 
inlets provided at one side of the casing and connected to the nitrogen pressure vessels (refer to claim 1 rejection regarding duplication of parts and Begleiter.  see Figures 1-4, input N2).  The number of input N2 would also be expected to be duplicated; 
pressure regulators connected to the inlets, measuring the pressure of the supplied high-pressure nitrogen, and regulating pressure of the nitrogen to be discharged (refer to claim 1 rejection in view of Begleiter.  see Turner’s Figures 1-4, pressure regulator valve 54.  see Begleiter’s Figure 1, tanks 11 & 12, pressure-regulating valves 24 & 41, gauge 40).  Turner already taught applying a pressure regulator, while Begleiter applies pressure regulators to both nitrogen feed lines as well with gauges associated with these lines; 
a main pipe where the high-pressure nitrogen is gathered, the high-pressure nitrogen being transferred from the pressure regulators connected to each other in parallel (refer to claim 1 rejection in view of Begleiter.  see Begleiter’s Figure 1, supply conduit 17); and 
an outlet connected to the main pipe and supplying the gathered high-pressure nitrogen to the outside (refer to 112(b) rejection).  Claim 1 already recites the outlet. 

For Claim 3:
The system of claim 2, wherein pressure maintaining units are provided between the pressure regulators and the main pipe such that pressure of the nitrogen to be discharged from an outlet connected to the main pipe is maintained constant (see Begleiter’s Figure 1, pressure regulating valve 41).  If argued regarding “units”, Examiner considers this to be an obvious duplication of parts. 


Regarding claims 6-7, Examiner does not consider the nitrogen discharging portion to be positively claimed of the system (e.g. the nitrogen discharging portion appears to be claimed as an external element that the discharge piping device is connected to, similar to the pipe to be washed):

For Claim 6:
The system of claim 1, wherein the nitrogen discharging portion is connected to a nitrogen dispersion device, and 
the nitrogen dispersion device disperses nitrogen to be discharged to reduce the speed and noise of the discharged nitrogen. 

For Claim 7:
The system of claim 6, wherein the nitrogen dispersion device is provided with a foreign substance collecting device to filter out foreign substances contained in the nitrogen discharged at the end. 

Modified Turner teaches claim 2.
Modified Turner also teaches the following:

For Claim 8:
The system of claim 2, wherein any one of the inlet and the outlet of the pipe exposed to an excavated part of a road is cut, and any one of the feed piping device and the discharge piping device is connected to the one of the inlet and the outlet of the pipe (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The pipe is an object-to-be-washed/worked upon. 

For Claim 9:
The system of claim 1, wherein the feed piping device is connected to an outlet of one of the control modules of the main control unit or connected to all outlets of the control modules (refer to claim 1 rejection.  see Turner’s see Figures 1-4, fluid target conduits 26-28, manifold 36, three-way valve 60, fourth branch 64, inlets E-H).  Examiner notes that three-way valve 60 was interpreted as an outlet of the main control unit. 

For Claim 10:
The system of claim 9, wherein the feed piping device includes: 
a flange fastened to the inlet of the pipe (see Turner’s Figures 1-4, refer to any of the connection heads of inlets E-H); and 
distribution pipes connected between the flange and the outlets (see Turner’s Figure 1, manifold 36). 

For Claim 11:
The system of claim 1, wherein the nitrogen pressure vessels are connected to each other in parallel via one pressure vessel-combining means (refer to claim 1 rejection in view of Begleiter.  see Begleiter’s Figure 1, supply line 17), and 
a combining output of the pressure vessel-combining means is connected to the main control unit (refer to claim 1 rejection in view of Begleiter.  see Turner’s Figure 1, purge gas conduit 47, purge gas valve 50).  The merged line would feed to Turner’s purge gas valve 50 similar to Turner’s purge gas conduit 47.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 5660201) in view of Begleiter (US 3643677) as applied to claim 3 above, and further in view of Lucas et al. (US 7000629, “Lucas”).
Modified Turner teaches claim 3.
Modified Turner is considered to teach the following except where underlined:

For Claim 4:
The system of claim 3, wherein an outer surface of the casing is provided with display units connected to the pressure regulators, and 
the display units display pressure in the high-pressure nitrogen vessels and pressure of the nitrogen transferred to the main pipe (see Begleiter’s Figure 1, refer to gauges thereof). 

If the location of the display/gages are argued, Examiner refers to Lucas as having display devices mounted to the cover for displaying the pressures measured by transducers of various gas tanks and the merged line they feed into (see Lucas’ Figures 1-5, input supply lines 12 & 14, output supply line 16, pressure transducers 32, 34, & 36, cover 52, display panel 54, output supply display device 56, first input supply display device 58, second input supply display device 60.  Column 3, lines 55-67.  Column 4, lines 1-3.  Column 7, lines 65-67.  Column 8, lines 1-11).   Displaying modified Turners’ gauges in the same manner would be a predictable variation thereof facilitating visibility for the operator (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner and more particularly to apply the displays/gages on the cover because said modification is a predictable variation thereof in view of Lucas and would facilitate visibility for the operator. 

Modified Turner teaches claim 4.
Examiner requires 112 issues to be addressed regarding claim 5 either through clarification or amendment:

For Claim 5:
The system of claim 4, wherein the display units further display pressure inside the pipe (refer to 112 rejections).   Examiner notes the pipe to be washed is an intended application/object-to-be-worked upon.  Examiner considers it well-known to apply pressure gauges for safety purposes as already evidenced by Begleiter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loiseau et al. (US 4597406) teaches a device for supplying a pipe with fluid from alternative sources (see Figure 1, pressure regulators 2 & 17, safety valve 3, bottles 4a & 4b, gas bottle 16).  Seeber et al. (US 20090293968) teaches a mobile gas supply system (see Figure 2, gas cylinders 12a-12c, regulators 24a-.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718